Citation Nr: 0945347	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether it was appropriate to apportion the Veteran's 
disability compensation benefits from August 9, 2001, to May 
1, 2003, to his dependents.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

M.W. represented by:	Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
October 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision letter from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which apportioned the full amount of monthly 
compensation benefits ($829.00) to the Veteran's dependents 
from August 9, 2001, to May 1, 2003.  The Veteran filed a 
timely notice of disagreement (NOD) in May 2004.  The Board 
remanded the claim in March 2007 to provide the parties (the 
appellant and M.W.) a statement of the case (SOC) concerning 
this claim and an opportunity to perfect an appeal to the 
Board on this particular issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A simultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p).  All interested 
parties will be specifically notified of the action taken by 
the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  38 C.F.R. § 19.100.  Upon the filing of an NOD in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the SOC.  38 C.F.R. § 19.101.  
When a Substantive Appeal is filed in a simultaneously 
contested claim, the content of the Substantive Appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  38 C.F.R. § 19.102.  

Contested claims procedures have not been met.  An SOC was 
issued in July 2007.  A copy was provided to both the 
appellant and M.W.  In the cover letter to M.W., she was 
advised that the copy was being sent to her, and no action 
was required on her part unless a substantive appeal was 
filed.  Subsequently, in August 2007, the appellant's 
substantive appeal was received.  M.W.'s representative in 
October 2009 pointed out that a copy of that (or a summary of 
the content) was not provided to her.

The case must again be remanded to ensure that the contested 
claims procedures have been followed.  See Stegall v. West, 
11 Vet. App. 268 (1998) (the parties to VA adjudication have 
a right, as a matter of law, to compliance with the remand 
orders of the Board).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all contested claims procedures have been 
followed.  Furnish M.W. a copy of the 
appellant's August 2007 Substantive Appeal 
(or the content of the Substantive 
Appeal).  Allow M.W. an opportunity to 
respond and/or request a hearing.

2.  Then readjudicate the claim.  The 
appellant and his representative, along 
with M.W. and her representative, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant and M.W. have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


